Citation Nr: 1428729	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hammer toes (claimed as toe curling), on the basis of substitution and to include for accrued benefits purposes.

2.  Entitlement to service connection for ankylosis of the thoracic spine, on the basis of substitution and to include for accrued benefits purposes.

3.  Entitlement to service connection for unfavorable ankylosis of the cervical spine, on the basis of substitution and to include for accrued benefits purposes.

4.  Entitlement to service connection for a left knee disorder, on the basis of substitution and to include for accrued benefits purposes.

5.  Entitlement to service connection for a left ankle disorder, on the basis of substitution and to include for accrued benefits purposes.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes.

7.  Entitlement to service connection for a psychiatric disorder, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes.

8.  Entitlement to service connection for an a lung disorder, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes.

10.  Entitlement to service connection for a heart disorder, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The claimant served on active duty for training in the Air Force National Guard from July 26, 1968 to November 22, 1968 and from January 27, 1969 to January 29, 1969.  He had additional inactive duty for training for brief periods from November 1968 to June 1969.  He died in January 2011.  The appellant is the claimant's surviving spouse.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  

The Board also notes that the claimant's appeal originally included the issue of entitlement to special monthly compensation based on the need for aid and attendance.  However, in a December 2010 rating decision, the RO determined that special monthly compensation based on the need for aid and attendance had been established, effective from June 4, 2009.  This was considered as a grant of the full benefit sought on appeal, and therefore, the issue is no longer on appeal.

In June 2013, the RO informed the appellant that it had determined that she was eligible as a valid substitute in place of the claimant for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the claimant's death.  The issues on appeal have been recharacterized on the title page to reflect substitution. 

The appellant testified before the undersigned Veterans Law Judge at a Board hearing in July 2013.  A copy of the transcript of the hearing has been associated with the record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

During the July 2013 hearing, the appellant's representative raised a claim that there was clear and unmistakable error (CUE) in a June 1980 rating decision, in which the RO denied service connection for migratory polyarthritis or Reiter's syndrome.  Although the issue has been raised by the record, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand of all of the issues on appeal are required as they are inextricably intertwined with either the CUE claim referred to the AOJ, or claims secondary to that referred issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

As noted above, the appellant's representative raised a claim that there was CUE in a June 1980 rating decision, in which the RO denied service connection for migratory polyarthritis or Reiter's syndrome, and the issue was referred to the AOJ.  The CUE claim should be resolved prior to the resolution of the new and material issue on appeal because the outcome of the claim could potentially vitiate the finality of the June 1980 rating decision.  Therefore, the issue of whether new and material evidence has been received to reopen the claim of service connection for migratory polyarthritis or Reiter's syndrome is inextricably intertwined with the CUE claim.  

The Board further notes that a decision on the claim of entitlement for service connection for migratory polyarthritis or Reiter's syndrome could change the outcome of the claims of entitlement for service connection for a psychiatric disorder, a lung disorder, erectile dysfunction, and a heart disorder, because the claimant contended that the claimed disorders were secondary to his migratory polyarthritis or Reiter's syndrome.  As such, the claims are inextricably intertwined with the claim of entitlement to service connection for migratory polyarthritis or Reiter's syndrome.  In addition, the Board notes that the claims of entitlement for service connection for hammertoes, a left knee disorder, a left ankle disorder, ankylosis of the thoracic spine, and unfavorable ankylosis of the cervical spine also appear to be related to the claimed polyarthritis or Reiter's syndrome.  As such, these claims are also inextricably intertwined with the claim of entitlement to service connection for migratory polyarthritis or Reiter's syndrome.  


The Board also finds that any decision with respect to the service connection claims remanded herein also may affect the claim for a TDIU.  Therefore, the claims are inextricably intertwined.  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Therefore, a remand of this entire matter is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the claim of CUE in the June 1980 rating decision, in which the RO denied service connection for migratory polyarthritis or Reiter's syndrome.
 
2.  After all such development and adjudication has occurred, readjudicate the remaining claims on appeal for service connection and TDIU.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

